department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number thx exempt ano government entities wisin number release date date date uil legena club building local newspaper w u o dear we have considered your ruling_request dated date and all supplemental submissions concerning the federal income and excise_tax consequences under sec_501 of the internal_revenue_code_of_1986 as amended hereafter cade related to a proposed amendment of a prior historic praservaticn agreement in the manner and for the purposes described below facts ‘you have been recognized as a publicly supported charitable_organization exempt under sec_501 of the code and classified within the meaning of sections a and b a vi your articles of incorporation list your specific charitable and educational_purposes as dedicated to preserving and memorializing the history and architecture of the city in which you are located with particular reference to the club which is located within the city to research restore and insure the preservation of buildings tand homes or other articles which may relate to the history and architecture of the city with particular reference to the club and to accept donations for the above purposes the club is a private social_club that has been recognized as an organization exempt under sec_501 c of the code the club currently owns and accupies the building which is located within the city which has been recognized as a historic building and which has been listed on the national register of histori buildings and landmarks previously the exterior facade of the building was in need of restoration to preserve its historical and architectural value you executed a written_agreement with the club under which you raised pubiic funds to be used for the exterior restoration of the building in accordance with the secretary of the interiors standards for the treatment of historic properties and the secretary of the interior’s guidelines for preserving rehabilitating restoring and restructuring historic buildings hereinafter the secretary of the interior's standards and guidelines the same agreement was also executed by the national trust for historic preservation in the united_states hereafter national trust’ the national trust was established under the national historic preservation act of stat u s c et seq which declared it a national policy to preserve for public use historic sites buildings and objects of national significance for the inspiration and the national trust was established as a charitable benefit of the people of the united_states and educational nonprofit corporation whose purpose is to receive donations of sites buildings and objects significant in american history and culture and to preserve and administer gifts of money securities or other_property of whatsoever character for the purpose of carrying out the preservation program as part of the agreement the national trust agreed to review and approve your restoration project of the exterior of the building to ensure that the public funds you raised were ulilized on materials and methods that met the requirements of the secretary of the interior's standards and guidelines for historic preservation and not for the private benefit of the glub or its members any modifications to the agreement would require the advice and consent of the exempt_organizations division of the internal_revenue_service following the execution of the agreement you raised public funds for the extensive preservation restoration and repair of the exterior of the building which restoration you report was undertaken in accordance with the secretary of interior's standards for preservation projects and approved by the national trust currently in accordance with the agreement you request the advice and consent of the exempt_organizations division of the internal_revenue_service to amend the agreement in order to permit you to undertake a restoration project of saveral of the interior rooms of the building the amended agreement has been annexed to your ruling_request with several key provisions summarized below the amended agreement expands your funding authority to include raising public funds for the preservation restoration or repair of only those interior spaces of the building that have been designated as historically important by an independent architectural expert and so designated in the amended agreement as designated interior historic spaces the designated interior historic spaces are comprised of several rooms in the front of the building located on the first and second floors the amended agreement would also require that all work would be performed with materials and methods that meet the requirements of the secretary of the interior's standards and guidelines the national trust would be required to review and approve any restoration project of any designated interior historic spaces you represent that currently the interior of the building including the designated interior historic spaces are primarily accessible only to club members with the building primarily used by the club as offices for club business and for social functions you further represent that fourteen residential rooms at the club are located within the areas of the designated interior historic spaces with several club members and guests utilizing those rooms for scholars and other educational or architectural groups interested in the ‘overnight lodging building's historic character have access to the interior portions of the building only when sponsored by a club member or holders of privilege cards spouses and widowsiwidowers of deceased members however persons who attend seminars meetings receptions and cultural events in the building which are scheduled pursuant to approval by the club have access to the interior portions of the building during these events you represent that in approximately seminars meetings receptions and cultural events were held at the building over a period of days in which non-members of the club accounted for approximately big_number attendees at those events approximately seminars meetings receptions and cultural events were held at the building over a period of days in which non-members of the club accounted for approximately big_number attendees at those events you further represent that in the first half of you represent that the amended agreement would increase public access to the designated interior historic spaces specifically paragraph of the amended agreement as modified by your submission dated date provides for increased public access in the following manner the club further agrees that the designated interior historic space sec_4 of the building shall be made available to the general_public in the following manner the general_public will be given the opportunity to tour the designated historic spaces on a given day every other month throughout the year b organizations of architects engineers historians or others whose professional or academic pursuits are concemed with the creation preservation or restoration of historic buildings may arrange to tour the designated historic spaces at a time mutually agreed to by the club and the organizations no member sponsorship will be required to participate in the tours described in a or b the club will accept reservations for such tours by telephone or on the intemet through the intemet via video and or photographs or other media access in addition the club agrees to make virtual tours available ‘you have represented in your submission dated date that you will notify the local newspaper's weekend staff as to when tours are given so they can publish this information in their weekend edition furthermore this same information will be displayed prominently on your web site along with the ability for the public to make reservations for tours either via your web site or via telephone also in your submission dated date you make it clear that there will be an u niimted number of tours of the designated interior historic spaces of the building for professional groups interested in historic preservation and restoration the amended agreement also provides that you will reimburse the national trust for staff time and expenses involved in reviewing all project plans specifications proposals and related documentation for the preservation of tha club's building specifically the amended ‘agreement provides that he staff reimbursement rate shall be the market rate for architectural review plus eighteen percent administrative overhead expenses you represent that njo club mamber guest or member of the public will be charged for the opportunity to see the designated spaces either in person or on the internet if the building is ever sold the ‘amended agreement provides that the club will reimburse the foundation the current vatue of all projects undertaken by the foundation for the purpose of historically preserving the club's building you have requested the following ruling your agreement to the terms of the amended agreement your performance of those terms and your acceptance of contributions to be utilized ta defray the costs of the preservation and restoration in a manner consistent with the amended agreement will not adversely affect your tax exemption under code sec_501 c law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes provided no part of the net eamings of the organization inures to the benefit of any private individual or shareholder sec_1_501_c_3_-1 of the income_tax regulations hereafter the regulations provides in part that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposas described in sec_504 of the code out will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 i of the regulations provides in part that an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not aperated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charity includes but is not limited to eraction or maintenance of public buildings monuments or works revrul_75_470 1975_2_cb_207 describes a nonprofit organization that was formed to promote an appreciation of history through the acquisition restoration and preservation of buildings having special historical or architectural significance after restoration was completed the buildings were open to the general_public for viewing admission fees to the restored buildings the service held that ‘ f he organization is carrying on activities similar to those of a museum and is educational and charitable within the meaning of sec_801 of the code the organization was financed with rev_rul lr b describes an organization that was formed for the purpose of preserving ths historical and or architectural character of a community through the acquisition restoration and subsequent sale of historically and or architecturally significant properties subject_to restrictive covenants the service held that the organization would qualify a8 an organization that is organized and aperated exclusively for charitable or educational_purposes under sec_501 of the cade the organization sold the properties to private parties in arms-length transactions subject_to restrictive covenants designed to ensure public access to the properties thereby preserving the properties for the public's benefit where the properties were not visible from the public right of way the organization provides in the restrictive covenants that visual access to the property will be made available to the public on a regular basis and the terms of the restrictive covenants contain prescribed conditions for such access under the requirements set forth in sec_1_170a-14 of the income_tax regulations in 326_us_279 66_sct_112 the supreme court ruled that an organization that is tax-exempt as an educational_institution must ba devoted to educational_purposes exclusively and the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes in columbia park and recreation association v commissioner t c organization that was organized to develop and operate utilities systems services and facilities for the common good and the social welfare of the homeowner's association within the planned community sought tax-exempt status under sec_501 c of the code found that the majority of services and facilities the organization provided were only offered to association members with only a small fraction of those services actually offered to the general_public with the public paying higher rates than association members for the same services the tax_court held that the organization was not organized or operated as charitable within the meaning of sec_501 the tax_court an analysis you intend to engage in the activities outlined in your amended agreement and expend public funds for the repair restoration and preservation of certain interior spaces of the club’s building that have been labeled as designated historic interior spaces the issue therefore arises whether the public is given substantial access to the designated interior historic spaces to justify your expenditures of public monies to restore these spaces which are currently owned and utilized by a private social_club so as not to violate your tax-exempt status under sec_501 of the code if the public does not have substantial access to these areas for viewing then you would have expended public funds for the private benefit of the club and its members in violation of your tax-exempt status under sec_501 of the code under sec_501 c of the code an organization that is exempt from federal_income_tax must be both organized and operated exclusively for charitable or educational_purposes and must provide that no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual the term charity includes but is not limited to erection of maintenance of public buildings monuments or works sec_1_501_c_3_-1 d of the regulations an organization is not organized and operated exclusively for charity ‘unless it serves a public rather than a private interast sec_1 c -1 d i of the regulations the presence of private benefit if substantia in nature will destroy the organization's tax-exempt status regardless of whether the organization has other charitable purposes or activities however where private benefit is incidental to the accomplishment of an organization’s charitable or educational_purposes it will not prevant the organization from being described in sec_501 of the code see sectian c -1 c of the regulations 326_us_279 inc c several court cases and revenue rulings have focused on the issue of whether the in columbia park and recreation public's access to an organization's facilities is substantial association v commissioner 88_tc_1 the tax_court denied an organization' sec_501 status on the grounds that the public's access to the organization's facilities were not substantial the court found that only a small percentage of the organization's total assets and a rather limited percentage of the organization's total budget were actually spent on facilities and services that were open to the public with the ramainder of the organization's assets and budget spent on facilities only open to the organization's members this is contrasted with revrul_75_470 1975_2_cb_207 in which the organization's facilities were deemed to be substantially open to the public in revrul_75_470 an organization qualified for tax-exemption under of the code for its activities of acquiring and restoring buildings having historical and or architectural significance after restoration was completed the buildings were open to ‘the public for viewing the service found that the public’s access to the interiors of the buildings was substantial because the organization was operating the buildings as museum exhibits which were open regularly for public viewing furthermore in revrul_86_49 r b the service held that an organization that was formed for the purpase of restoring historical and or architecturally significant buildings and subsequently selling the same buildings was sufficient to qualify the organization under sec_501 of the code because the buildings were sold with restrictive covenants that permitted substantial public access to the buildings in revrul_86_49 the charitable_organization sold properties subject_to restrictive covenants designed exclusively to preserve and to allow for public viewing of the historical and or architecturally significant properties where the properties were not visible from the public right of way the organization provides in the restrictive covenants that visual access to the property will be made available to the public on a regular basis and the terms of the restrictive covenants contain prescribed conditions for such access under the requirements set forth in sec_1_170a-14 of the income_tax regulations id 170a-14 d b v of the regulations provides the following specifically section where the historic land area or certified_historic_structure which is the subject of the donation is not visible from a public way eg the structure is hidden from view by a wall or shrubbery the structure is too far from the public way or interior characteristics and features of the structure are the subject of the easement the terms of the easement must be such that the general_public is givan the opportunity on a regular basis to view the characteristics and features of the property which are preserved by the easement to the extent consistent with the nature and condition of the property factors ta be considered in determining the type and amount of public access required under paragraph d iv a of this section include the historical significance of the donated property the nature of the features that are the subject of the easement the remoteness or accessibility of the site of the donated property the possibility af physical hazards to the public visiting the property fer example an unoccupied structure in a dilapidated condition the extent to which public access would be an unreasonable intrusion on any privacy interests of individuals living on the property the degree to which public access would impair the preservation interests which are the subject of the donation and the availability of opportunities for the public to view the property by means other than visits to the site as a result of these restrictive covenants the service held in rev_rul that the public was ensured substantial access to the historical and or architecturally significant buildings resulting in the organization's purpose qualifying for tax-exemption under sec_504 c of the code revrul_86_49 references sec_1_170a-14 of the regulations to determine whether the public's access to the property is substantial given the nature and condition of the property although sec_1_170a-14 pertains to the issue of public benefit from the standpoint of whether the donor of a constructive easement in a historic and or architecturally significant ouilding has permitted substantial public access to the building to allow the donor a charitable deduction these same factors according to revrul_86_49 are germane to the evaluation of public benefit from the standpoint of a tax-exempt_organization that receives the donated conservation_easement and is required to expend public funds to repair restore and maintain the historical and or architecturally significant bulldings comprising the conservation_easement in rev_rul the buildings were sold to private owners with restrictive covenants consistent with sec_1_170a-14 to guarantee substantial public access absent these restrictive covenants guaranteeing public access it would be difficult for the organization to claim that it was futfiling a charitable purpose if public funds were used to restora historical and or architecturally significant buildings primarily for the private benefit of the property owners sec_1_170a-14 of the regulations references example as an example of what facts constitute substantial public access to the exterior and interior facade of a building example describes a donation by a of an easement to the exterior and interior of his victorian period home that he and his family live in the view of a’s home is obscured by a high stone wall the easement provides that the house may be opened to the general_public from a m to p m on one sunday in may and one sunday in november each year for house and garden tours the donee organization is given the right to photograph the exterior and interior of the house for use in publications and to permit persons affiliated with educational organizations professional architectural associations and historical societies to make appointments to study the property in this example the regulations concluded that the two opportunities for public visits per year when combined with both the ability of the general_public to view the subject of the easement through photography and the opportunity for scholarly study of the property on a reasonable basis coupled with the fact that the house is used as a family residence enabled the donation to satisfy the requirement of public access ‘the transaction you wish to engage in pursuant to the amended agreement is similar to example in sec_1_170a-14 of the regulations the subject of your amended agreement is the designated interiar historic spaces of the building as in example your amended agreement provides that persons affliated with educational organizations professional architectural associations and historical societies have unlimited opportunities to make appointments to study the building's interior furthermore as in example your amended agreement provides the public the opportunity to view images of the building’s interior via a virtual tour available on the club's internet website however in severai respects your ‘amended agreement goes beyond the public access described in example expanding on example which provided public access to the historic building twice a year as part of house and gardens tours your amended agreement provides the public with the opportunity to view the interior of the building on six different occasions with tours scheduled once evary two months furthermore your amended agreement establishes both a telephone and an intemet reservation system expediting the public's ability to schedule visits to gain access to the interior of the building finally you will advartise tours of the building in both the local newspaper and via your web site interior historic spaces of the building with any private benefit to the club and its members being incidental as such these conditions create sufficient public access to the designated conclusion accordingly based upon the information submitted in your ruling_request we rule that your agreement to the tarms of the amended agreement and the additional representations teferenced herein your performance of those terms and representations and your acceptance of contributions to be utilized to defray the costs of the preservation and restoration in a manner consistent with the amended agreement will not adversely affect your tax exemption under sec_501 of the code this ruling is made conditional upon paragraph of the amended agreement as described in your submission datad date and the additional representations referenced herein being approved by both the national trust and the club this ruling wilt be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any section of the code or regulations to the facts submitted other than with respect to the section because it could help resolved questions conceming your federal_income_tax ‘status this ruling should be kept in your permanent records this ruling does not address the applicability of if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter attorney currently on file with the intemal revenue service we are sending a copy of this letter to your authorized representative in accordance with the power of sincerely manager exempt_organizations technical group enclosure notice
